EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Jackson on December 10, 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--METHOD AND SYSTEM FOR IDENTIFYING A PREFERRED THREAD POOL ASSOCIATED WITH A FILE SYSTEM—

Please replace the previous versions of the claims with the following version:
1. (Currently Amended) A method for managing file systems, comprising:
receiving, by a processor coordinator, a first operation request;
identifying a file system associated with the first operation request;
determining that the file system is local; and
in response to determining that the file system is local 
identifying a core thread pool associated with the file system; and
directing operation of the first operation request to be executed on a 
core associated with the core thread pool, wherein the core is associated with a processor, wherein the core thread pool is one of a plurality of core thread pools associated with the processor, wherein the processor is associated with a processor is only [[be]] executed on the core associated with the core thread pool, and
wherein each thread in the processor thread pool is ;
receiving, by the processor coordinator, a second operation request associated with the file system;
determining that the core exceeds a core usage threshold; and 
in response to determining that the core exceeds the core usage threshold, determining that a second core thread pool is available, wherein the second core thread pool is associated with a second core, and wherein the second core is associated with the processor; and
in response to determining that the second core thread pool is available, directing operation of the second operation request to execute on the second core;
receiving, by the processor coordinator, a third operation request associated with the file system;
determining that the core still exceeds the core usage threshold; and
in response to determining that the core still exceeds the core usage threshold:
determining that there are no available core thread pools 
associated with the processor; and
in response to determining that there are no available core thread pools 
associated with the processor, directing operation of the third operation request to execute on a third core using a thread from a third core thread pool associated with the third core, wherein the third core is not associated with the processor; and
receiving, by the processor coordinator, a fourth operation request associated with a second file system;
determining that the second file system is not local; and
in response to determining that the second file system is not local:
identifying a second processor thread pool associated with the second 
file system; and
directing operation of the fourth operation request to execute on a 
fourth core in a second processor associated with the second processor thread pool using a thread from the second processor thread pool.
2. – 7. (Cancelled)


receiving, by a processor coordinator, a first operation request;
identifying a file system associated with the first operation request;
determining that the file system is local; and
in response to determining that the file system is local 

identifying a core thread pool associated with the file system; and
directing operation of the first operation request to be executed on a 
core associated with the core thread pool, wherein the core is associated with a processor, wherein the core thread pool is one of a plurality of core thread pools associated with the processor, wherein the processor is associated with a processor thread pool,  is only [[be]] executed on the core associated with the core thread pool, and 
wherein each thread in the processor thread pool is ;
receiving, by the processor coordinator, a second operation request associated with the file system;
determining that the core exceeds a core usage threshold; and
in response to determining that the core exceeds the core usage threshold, determining that a second core thread pool is available, wherein the second core thread pool is associated with a second core, and wherein the second core is associated with the processor; and
in response to determining that the second core thread pool is available, directing operation of the second operation request to execute on the second core;
receiving, by the processor coordinator, a third operation request associated with the file system;
determining that the core still exceeds the core usage threshold; and
in response to determining that the core still exceeds the core usage threshold:
determining that there are no available core thread pools associated with the processor; and
in response to determining that there are no available core thread pools associated with the processor, directing operation of the third operation request to execute on a third core using a thread from a third core thread pool associated with the third core, wherein the third core is not associated with the processor; and
receiving, by the processor coordinator, a fourth operation request associated with a second file system;
determining that the second file system is not local; and
in response to determining that the second file system is not local:
identifying a second processor thread pool associated with the second file system; and
directing operation of the fourth operation request to execute on a 
fourth core in a second processor associated with the second processor thread pool using a thread from the second processor thread pool.
9. –14. (Cancelled) 
(Currently Amended) A processing coordinator configured to:
receive, by a processor coordinator, a first operation request;
identify a file system associated with the first operation request;
determining that the file system is local; and
determining that the file system is local 
identify a core thread pool associated with the file system; and
direct operation of the first operation request to be executed on a core 
associated with the core thread pool, wherein the core is associated with a processor, wherein the core thread pool is one of a plurality of core thread pools associated with the processor, wherein the processor is associated with a processor thread pool, is only [[be]] executed on the core associated with the core thread pool, and 
wherein each thread in the processor thread pool is ;
receive, by the processor coordinator, a second operation request associated with the file system;
determining that the core exceeds a core usage threshold; and
in response to determining that the core exceeds the core usage threshold, determining that a second core thread pool is available, wherein the second core thread pool is associated with a second core, and wherein the second core is associated with the processor; and
in response to determining that the second core thread pool is available, directing operation of the second operation request to execute on the second core;
receive, by the processor coordinator, a third operation request associated with the file system;
determining that the core still exceeds the core usage threshold; and
in response to determining that the core still exceeds the core usage 
threshold:
determining that there are no available core thread pools associated 
with the processor; and
in response to determining that there are no available core thread pools 
associated with the processor, directing operation of the third operation request to execute on a third core using a thread from a third core thread pool associated with the third core, wherein the third core is not associated with the processor; and
receive, by the processor coordinator, a fourth operation request associated with a second file system;
determining that the second file system is not local; and
in response to determining that the second file system is not local:
identifying a second processor thread pool associated with the second 
file system; and
directing operation of the fourth operation request to execute on a 
fourth core in a second processor associated with the second processor thread pool using a thread from the second processor thread pool.
16. – 20. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Bono1 (US 9330103 B1) discloses receiving file system requests, identifying a file system associated with requests and determining whether a file system is local.
Bono2 (US 9485310 B1) discloses core thread pools associated with a file system, determining that of core usage exceeds a threshold and directing a request to a second core thread pool that is available. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195